                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
     Plaintiff,

        v.                                           CIVIL ACTION NO. 19-CV-3010

FRED KAMPER,
     Defendant.

                                             ORDER

       AND NOW, t h i s ~ ofJuly, 2019, upon consideration of Plaintiff Lolita Duglas's

Motion to Proceed In Forma Pauperis (ECF No. 1) and prose Complaint (ECF No. 2), it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for lack of subject matter

jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       4.      The Clerk of Court is DIRECTED to close this case.

                                              BY THE COURT:
